J-A18030-18

                               2018 Pa. Super. 321

 HOWARD L. GLEIT                         :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 EMMA KIMAHN NGUYEN A/K/A KIM            :   No. 3987 EDA 2017
 ANH THI NGUYEN A/K/A KIM ANH            :
 NGUYEN A/K/A EMMA KIM NGUYEN            :
 A/K/A EMMA K. NGUYEN AND KHUE           :
 KIM NGUYEN                              :

             Appeal from the Order Entered November 6, 2017
    In the Court of Common Pleas of Philadelphia County Civil Division at
                      No(s): 4892 October Term, 2006


BEFORE:    STABILE, J., STEVENS*, P.J.E., and STRASSBURGER**, J.

OPINION BY STEVENS, P.J.E.:                    FILED NOVEMBER 30, 2018

     Appellant Howard L. Gleit appeals from the order entered in the Court

of Common Pleas of Philadelphia County, which voided and vacated a

contempt judgment entered in the amount of $509,000.00 against Appellees

Emma Kimahn Nguyen, struck and set aside related writs of execution against

them, and determined that the $509,000.00 contempt judgment was

satisfied. We affirm.

     The trial court sets forth the facts and procedural history as follows:

     Plaintiff Howard Gleit [hereinafter “Plaintiff/Appellant Gleit,”
     “Attorney Gleit,” or “Gleit”] appeals from the trial court’s
     November 6, 2017 Order which vacated and voided a contempt
     judgment entered in the amount of $509,000 against Emma
     Kimahn Nguyen (“Contemnor Nguyen”), struck and set aside
     related writs of execution against Contemnor Nguyen and Khue
     Kim Nguyen (“Terre Tenant Nguyen”), and determined that the

____________________________________
* Former Justice specially assigned to the Superior Court.
** Retired Senior Judge assigned to the Superior Court.
J-A18030-18


     $509,000 contempt judgment was satisfied. For the reasons set
     forth herein, the Superior Court should affirm the trial court’s
     Order.

     1. [Plaintiff/Appellant’s] Underlying Action for Unpaid Legal
        Services

     Plaintiff/Appellant Gleit filed a complaint alleging that Thao Thi
     Nguyen (“Defendant Nguyen”) breached an oral agreement to pay
     Gleit for legal services and for brokering a real estate deal.
     Several months later, Gleit filed an amended complaint that joined
     members of Defendant Nguyen’s family, including Contemnor
     Nguyen, and alleged that they agreed to pay Defendant Nguyen’s
     legal bill. The matter proceeded to a non-jury trial before the
     Honorable Eugene E. Maier.

     On September 20, 2011, Judge Maier entered a finding in favor of
     Plaintiff/Appellant Gleit in the amount of $57,819.52 plus pre-
     judgment interest, which totaled $77,734.46 (“Merits judgment”).
     On November 23, 2011, the trial court entered the merits
     judgment in the amount of $77,734.46. Contemnor Nguyen filed
     a timely appeal, which the Superior Court quashed.1 On January
     29, 2015, the $77,734.46 merits judgment was satisfied by
     payment in full by a third party. Id.


     1 Gleit v. Nguyen, 2013 WL 11288889,                  unpublished
     memorandum, (Pa.Super. filed Jan. 23, 2013).




     2. Contemnor Nguyen Did Not Respond to [Plaintiff/Appellant’s]
        Discovery Requests

         On November 28, 2011, while Contemnor Nguyen’s appeal of
         the     $77,734.46     merits    judgment     was     pending,
         Plaintiff/Appellant Gleit served the co-defendants of the
         underlying action with interrogatories and requests for
         production in aid of execution pursuant to Pennsylvania Rule of
         Civil Procedure 3117. On February 22, 2012, Gleit filed a
         motion to compel to answer his discovery requests. Contemnor
         Nguyen did not respond.



                                    -2-
J-A18030-18


       On March 27, 2012 the trial court granted Gleit’s motion and
       ordered each co-defendant to “provide full and complete
       responses to Gleit’s Execution Interrogatories and Request for
       Production of Documents without objection within 10 days, or
       suffer sanctions.” Gleit v. Nguyen, et al, 3061 EDA 2013 at
       2013 at 2 (Pa.Super. 2014) (citing Trial Court Order 3/27/12)
       (emphasis in original).

       Contemnor Nguyen did not comply with the March 27, 2012
       Order. On April 23, 2012, Gleit filed his first motion for
       sanctions. On May 18, 2012, Gleit filed a motion to compel
       Contemnor Nguyen to attend a deposition. On May 24, 2012,
       the trial court granted Gleit’s motion for sanctions, imposed
       sanctions in the amount of $750.00 to be paid to Gleit for the
       “preparation of and appearance of this motion,” and ordered
       Contemnor Nguyen to provide full and complete answers to
       Gleit’s discovery requests without objection. The order further
       notified Contemnor Nguyen that “an appropriate contempt
       order shall be imposed . . . upon application to the court if the
       order is not followed.” Id. at 3 (citing Trial Court Order,
       5/24/12).

       On June 7, 2012, Contemnor Nguyen filed a motion for a
       protective order. On June 12, 2012, Gleit filed a third motion
       to compel and a second motion for sanctions. On June 20,
       2012, the trial court denied these motions without prejudice.
       On July 10, 2012, the trial court granted Contemnor Nguyen’s
       motion for protective order by staying discovery during the
       pendency of her appeal. On January 23, 2013, the Superior
       Court affirmed the $77,734.46 merits judgment.           When
       Contemnor Nguyen did not file a petition for allowance of
       appeal with the Supreme Court of Pennsylvania, Gleit resumed
       his post-judgment discovery in connection with the merits
       judgment. Id.


     3. The Trial Court Imposed Sanctions Against Contemnor Nguyen

       On June 14, 2013, Plaintiff/Appellant Gleit filed a third motion
       for sanctions including a request for civil contempt against
       Contemnor Nguyen. On August 26, 2013, Judge Maier held a
       hearing on Gleit’s third motion for sanctions. At this hearing,
       Judge Maier declined to impose the requested sanctions.
       Instead, he directed Gleit to submit additional questions to

                                   -3-
J-A18030-18


       Contemnor Nguyen regarding the various properties that she
       owned, and directed her to provide complete answers to Gleit’s
       questions within one week of her receipt of Gleit’s questions.

       Judge Maier further directed Contemnor Nguyen’s counsel,
       Christopher Lombardo, Esq., to act on her behalf to ensure
       compliance with the trial court’s order, and notified Contemnor
       Nguyen that failure to comply would result in sanctions against
       her nearing the amount of the $77,734.46 merits judgment.
       On August 28, 2013, Gleit’s counsel submitted discovery
       requests to Lombardo in the form of a letter. Plaintiff’s Brief at
       2; Gleit, 3061 EDA 2013, at 4.

       On September 19, 2013, Judge Maier held a hearing to assess
       Contemnor Nguyen’s compliance with the August 26, 2013
       order. Judge Maier determined that Contemnor Nguyen had
       not responded to Gleit’s August 28, 2013 letter, and that she
       had therefore failed to comply with the August 26, 2013 Order.

       Judge Maier declined further extensions and ordered sanctions
       against Contemnor Nguyen in the amount of $1,000 per day,
       payable to Gleit, until she complied with the August 26, 2013
       Order. During the contempt hearing, Judge Maier stated,
       “[W]hat I am going to do is issue a sanction and the sanctions
       will come probably somewhere in the amount of the judgment”
       in the underlying merits matter. Plaintiff’s Brief at 1; Gleit,
       3061 EDA 2013, at 4.

       On October 16, 2013, the trial court granted [Attorney]
       Lombardo’s petition for leave to withdraw his representation of
       Contemnor Nguyen, which was filed in August 2013. The order
       granting Lombardo leave to withdraw as Contemnor Nguyen’s
       counsel stated, “[t]he sanctions imposed on [Contemnor
       Nguyen] continue at $1,000.00 (One Thousand Dollars) per
       day until the Court Order of August 26, 2013, is complied with.
       [Contemnor Nguyen] was notified at the September 19, 2013
       hearing that no delay of execusion [sic] or compliance with the
       August 26, 2013, Order would be granted. Gleit, 3061 EDA
       2013, at 5 (citing Trial Court Order, 10/16/2013).

       On October 23, 2013, Contemnor Nguyen appealed Judge
       Maier’s October 16, 2013 Order to the Superior Court. On
       October 24, 2013, Judge Maier entered an order imposing
       sanctions against Contemnor Nguyen in the amount of $1,000

                                    -4-
J-A18030-18


       per day.2 On November 20, 2014, the Superior Court affirmed
       Judge Maier’s October 24, 2013 Order. Id. at 3, 5, 14.


       2 The Superior Court corrected the caption of Contemnor
       Nguyen’s October 23, 2013 appeal to reflect that the order she
       appealed from was Judge Maier’s October 24, 2013, order, not
       his October 16, 2013, order. Gleit v. Nguyen, et al, 3061 EDA
       2013, n.5 (Pa.Super. 2014).

       On January 27, 2015, Gleit filed a praecipe for entry of
       judgment with the Prothonotary based upon Judge Maier’s
       October 24, 2013 Order “at the rate of $1,000 per day from
       September 5, 2013, to January 26, 2015 (509 days) in the total
       amount of $509,000.00” Without a hearing or taking further
       evidence, and also without a further order by Judge Maier, the
       Prothonotary entered judgment against Contemnor Nguyen in
       the amount of $509,000 as the contempt judgment.


     4. Contemnor Nguyen Filed For Bankruptcy;         Plaintiff Sought
        Execution of the Contempt Judgment

       On September 29, 2015, Contemnor Nguyen filed a Chapter 13
       bankruptcy, which was subsequently converted to a Chapter 7
       case.3 On July 8, 2016, the United States Bankruptcy Court for
       the Eastern District of Pennsylvania granted Contemnor
       Nguyen a discharge under Section 727 of the Bankruptcy Code,
       11 U.S.C. § 727. Under Section 524(a)(1) of the Bankruptcy
       Code, the discharge had the effect of “void[ing] any judgment
       at any time obtained, to the extent that such judgment is a
       determination of the personal liability of the debtor. . . .” 11
       U.S.C. § 524(a)(1).

       On July 12, 2017, Gleit filed three separate praecipes to issue
       writs of execution against the following parcels of real property
       located in the City of Philadelphia and owned by Contemnor
       Nguyen: 2631 S. Lloyd Avenue; 5413 Osage Avenue; 6022
       Lindbergh Boulevard; 6408 Buist Avenue; and 2634 South
       Berbo Street. Gleit also filed a writ of execution against 901 S.
       13th Street, which is a parcel of real property owned by Terre
       Tenant Nguyen.4 Gleit scheduled a sheriff’s sale of the six
       properties for October 3, 2017.


                                   -5-
J-A18030-18



         3   In re: Emma Kimahn Nguyen, ED Pa. Bk# 15-17005-elf.

         4 On or around January 27, 2015, when Attorney Gleit filed his
         praecipe to enter judgment for $509,000, the 901 South 13 th
         Street property was owned by “Emma Kimahn Nguyen and
         Khue Kim Nguyen,” by deed dated September 4, 2007, wherein
         Contemnor Nguyen granted title to herself and Terre Tenant
         Nguyen. Prior to September 4, 2007, the 901 South 13th Street
         property was owned by Contemnor Nguyen who took title on
         August 17, 2006 from Greystone Holdings, LLC. Contemnor
         Nguyen subsequently quitclaimed her interest in this property
         by quitclaim deed, dated August 2, 2016, thereby leaving title
         to Terre Tenant Nguyen.




      5. Contemnor Nguyen Moved to Stay Execution of the Contempt
         Judgment

         On or about October 1, 2017, Contemnor Nguyen filed an
         emergency petition to stay sheriff’s sale. On October 2, 2017,
         Terre Tenant Nguyen filed an emergency application for leave
         to intervene pursuant to Pennsylvania Rule of Civil Procedure
         2328, as well as a motion to stay sheriff’s sale. On October 2,
         2017, the trial court entered an order postponing the sheriff’s
         sale from October 3, 2017 to November 7, 2017.

         On October 23, 2017, the trial court held a hearing on both
         motions to stay execution of the sheriff’s sale. Following a
         second hearing on November 6, 2017, the trial court issued an
         order that vacated and voided the $509,000 contempt
         judgment against Contemnor Nguyen, struck and set aside the
         writs of execution against Contemnor and Terre Tenant
         Nguyen, and determined that the 509,000 contempt judgment
         was satisfied. Gleit filed this timely appeal of the trial court’s
         November 6, 2017 Order.

Trial Court Opinion, filed 2/21/18, at 1-6.

      In Attorney Gleit’s appellate brief, he delineates twelve issues that

coalesce to assert the trial court erred in staying execution of judgment and


                                      -6-
J-A18030-18



then striking the writs of execution upon concluding the prothonotary lacked

authority to issue them. According to Gleit, the $509,000.00 amount due and

owing him was clear from the face of the instrument, thus making the

prothonotary’s      entry   of   judgment      a   ministerial   act   permitted   under

Pennsylvania Rules of Civil Procedure 3021(a)(1).1

       Our standard of review is well settled:

       “The grant of a stay of execution is within the sound discretion of
       the trial court and its decision will not be disturbed absent a clear
       abuse of that discretion.” In Re Upset Sale, Tax Claim Bureau
       of Berks County, 505 Pa. 327, 339, 479 A.2d 940, 946 (1984);
       Kronz v. Kronz, 393 Pa.Super. 227, 574 A.2d 91, 94 (1990). A
____________________________________________


1Rule 3021. Verdict. Order. Judgment. Entry in Judgment Index,
provides in pertinent part:

       (a)    The prothonotary shall immediately enter in the judgment
              index

              (1)    A verdict or order for a specific sum of money with the
                     notation “verdict” or “order”. The entry shall state the
                     amount of the verdict or order;
              ...

              (3) a judgment, whether entered by the court, on order of
              court or on praecipe of a party. The entry shall state the
              amount of the judgment if for a sum certain.

              Note: . . . The rule presumes a channel of communication
              between the court and the prothonotary so that the
              prothonotary may “immediately” docket a judgment entered
              by the court.

Pa.R.C.P. 3021(a)(1), (3).




                                           -7-
J-A18030-18


      court, in exercising this power, should not stay an execution
      unless the facts warrant an exercise of judicial discretion. Kronz,
      supra. Appellate review of equitable matters is limited to a
      determination of whether the trial court committed an error of law
      or abused its discretion. Marra v. Stocker, 532 Pa. 187, 192,
      615 A.2d 326, 328 (1992) (citing Sack v. Feinman, 489 Pa. 152,
      413 A.2d 1059 (1980)).

      Keller v. Re/Max Ctr. Realty, 719 A.2d 369, 371 (Pa. Super. Ct.

1998).

      Contemnor/Appellee Nguyen responds that the Rules did not confer

authority upon the prothonotary to enter judgment under the present

circumstances. Decisional law recognizes that a prothonotary may engage

only in the purely ministerial or clerical act of entering a judgment rendered

by the court on the record, as a prothonotary possesses no judicial powers,

Contemnor Nguyen argues. Here, the court had not rendered a judgment on

the merits with respect to Nguyen’s alleged contempt but had, instead, only

issued a prospective order of contempt for every day Nguyen failed to satisfy

the $77,734.46 judgment for legal expenses owed to Attorney Gleit.

      Nguyen cites this Court’s decision in Newsome v. Braswell, 406 A.2d
347 (Pa.Super. 1979) as instructive in the present case. In Newsome, the

trial court granted plaintiff's discovery motion to compel defendant to produce

a receipt in question, and it gave defendant 30 days to comply. Failure to

comply, the court continued, would result in the entry of a judgment of default

in plaintiff's favor and against defendant upon praecipe of plaintiff.




                                      -8-
J-A18030-18



       The defendant failed to comply, prompting the plaintiff to praecipe the

prothonotary. Consequently, the prothonotary filed default judgment against

defendant.

       The defendant appealed, challenging the authority of the prothonotary

to enter judgment. We reversed, holding that controlling authority2 confers

the power to enter a default judgment only upon the court, not the

prothonotary:

       The fact that the court directs the clerk to make the entry does
       not change the rule that he is strictly confined to the limitations
       of the statute, since the court's direction in such case adds nothing
       to the clerk's powers and duties in the matter.

Id. at 350. See also Gonzales v. Procaccio Bros., 407 A.2d 1338

(Pa.Super. 1979) (trial court erred in devising local civil rule delegating power

to prothonotary to enter judgment upon praecipe of adverse party if responses

to discovery were untimely).

       Analogously, Nguyen maintains, the trial court here had entered a daily

fine against her tied to a condition allowing her to purge the contempt. The

court’s order never directed the prothonotary to enter judgment, nor did the

____________________________________________


2 Newsome involved application of Pa.R.C.P. 4019, Sanctions, for a party’s
willfully disobeying a Rule 4009 discovery order. Rule 4019, we held, provides
the court with exclusive authority to grant a default as a sanction. We further
limited the reach of our decision “to sanctions imposed for violating a Rule
4009 order to produce documents.” Id. at 350 n 2.

We acknowledge, however, that Appellee Nguyen cites to Newsome for the
general proposition that the authority granted by statute or rule to a
prothonotary to enter judgments without judicial participation is limited
strictly to the scope of power confined by the statute or rule.

                                           -9-
J-A18030-18



court    ever   determine    Nguyen    was,     in   fact,   in   contempt   for   509

days. Therefore, the prothonotary undertook the unauthorized judicial act of

determining she was liable for $509,000.00, Nguyen argues.

        For its part, the trial court provides its reasons for both staying and

striking the writs of execution, as follows:

        Here, in staying the execution proceedings initiated by [Attorney
        Gleit] related to the contempt judgment, the trial court balanced
        the rights of Gleit and Contemnor Nguyen and Terre Tenant
        Nguyen. In doing so, it determined that Gleit’s right to relief in
        the underlying matter, i.e., the $77,734.46 merits judgment
        related to Defendant Nguyen's failure to pay Gleit for legal
        services, was satisfied on January 29, 2015, when Gleit received
        $77,734.46 from a third-party.

        The trial court also determined that execution of the $509,000.00
        contempt judgment would work an unnecessary hardship upon
        Contemnor Nguyen and Terre Tenant Nguyen because (1) the
        underlying $77,734.46 merits judgment was fully satisfied, and
        (2) the primary purpose of Judge Maier's sanction order—to
        compel Contemnor Nguyen to answer Gleit’s discovery requests
        so as to help Plaintiff satisfy the $77,734.46 merits judgment—
        was fulfilled because Gleit concedes that the merits judgment was
        fully satisfied. For these reasons, the trial court properly stayed
        execution of the writs pursuant to Rule 3021(b)(2).

        ...

        [Also], the trial court properly struck and set aside Gleit’s writs of
        execution related to the contempt judgment because Attorney
        Gleit did not secure a valid judgment before he attempted to
        execute on the six properties owned by Contemnor Nguyen and
        Terre Tenant Nguyen. . . . Thus, no judgment was secured by
        Gleit against Contemnor Nguyen, and the trial court properly
        struck Gleit’s writs of execution under [Forest Highlands
        Community Ass’n v. Hammer, 903 A.2d 1236 (Pa.Super. 2006)
        (court may properly strike writ of execution where “no judgment
        was secured [by the plaintiff] in advance of attempting to execute
        its lien.”)]. Alternatively, and for similar reasons, the trial court


                                       - 10 -
J-A18030-18


        properly set aside the writs of execution pursuant to [Pa.R.C.P.]
        3121(d)(3),[3] i.e., Gleit failed to obtain a valid judgment against
        Contemnor Nguyen.

        ...

        The trial court properly vacated and voided the $509,000
        contempt judgment. . . . A judgment “is the remedy prescribed
        by law for the redress of injuries. . . .” In re Sedgeley Avenue,
        88 Pa. 509, 513 (Pa. 1879). . . . Simply indexing an order as a
        judgment “cannot turn that which is not a judgment into a
        judgment.” Watkins v. Neff, 134 A. 625 (Pa. 1926).

        The entry of a judgment by the prothonotary “is a ministerial or
        clerical act, required to be done by the clerk of the court, . . . and
        consists of placing a judgment previously rendered on the record,
        by which enduring evidence of the judicial act is afforded . . . .”
        Lansdowne By Lansdowne v. G.C. Murphy, Co., 517 A.2d
1318, 1321 (Pa.Super. 1986). The prothonotary’s authority to
        enter a judgment is generally confined “to the circumstances
        spelled out by the statute or rule.” Thompson v. Cortese, 398
A.2d 1079, 1081 (Pa.Cmwlth. 1979)[4]; see also Pa.R.C.P.
        3021(a)(1)-(3) [supra]. Where a prothonotary enters a judgment
        outside the bounds of its authority, “the judgment so entered ‘is
        a nullity and without legal effect.’” [Newsome, supra.]

____________________________________________


3   Pennsylvania Rule of Civil Procedure 3121(d) provides:

        The court may on application of any party in interest set aside the
        writ, service or levy (1) for a defect therein; (2) upon a showing
        of exemption or immunity of property from execution, or (3) upon
        any other legal or equitable ground therefor.”

Pa.R.C.P. 3121(d)(1)-(3).

4 See also Commonwealth v. Abdul Salaam, 996 A.2d 482, 487 (2010)
(citing Thompson for proposition that “if court has not specifically adjudicated
rights of parties or directed prothonotary to enter judgment, prothonotary’s
authority to enter judgment must have express basis in statute or rule of
court, and authority is confined to circumstances spelled out by statute or
rule”).



                                          - 11 -
J-A18030-18


       No statute or rule authorizes the prothonotary to reduce an order
       to a judgment based upon a prothonotary’s own assessment of
       damages.5

       ...

       Here, the trial court properly vacated and voided the $509,000
       contempt judgment because the contempt judgment was invalid[,
       . . . as] the final adjudication of Contemnor Nguyen’s liability to
       Attorney Geit under Judge Maier’s sanction order had not
       occurred. In other words, there was no evidence of record to
       support whether Contemnor Nguyen remained in contempt,
       whether she purged herself of the contempt order, whether the
       purpose of the contempt order remained, and/or for how many
       days she was in contempt of Judge Maier’s order.

       ...

       [Finally,] the trial court properly determined that the $509,000
       contempt judgment was satisfied. . . . “[T]he purpose of a civil
       contempt order is to coerce the contemnor to comply with a court
       order.” Orefield v. Weidel, 52 A.3d 275, 279 (Pa.Super. 2012).
       Further, “[i]n civil contempt, the contemnor is able to purge
       himself of the contempt . . . that is, he may relieve himself of the
       sanction by complying with the court order.” Gunther v. Bolus,
       853 A.2d 1014, 1018 (Pa.Super. 2004).

       Here the Superior Court determined that Judge Maier found
       Contemnor Nguyen in civil contempt and issued a civil contempt
       order that was for the benefit of Attorney Gleit in executing upon
       the $77,734.46 merits judgment in the underlying matter:

              In the instant case, the discovery sought was in aid of
              execution of a judgment against [Contemnor
              Nguyen]. The trial court found [Contemnor Nguyen]
              ‘failed to comply’ with a court order and directed [her]
              to pay [Attorney Gleit]. . . .          Therefore, the
              proceedings were undertaken to enforce compliance
____________________________________________


5 The trial court notes, however, Pa.R.C.P. 1037 allows a prothonotary to
assess damages, but the rule applies only where a defendant fails to file,
within the required time, a pleading to a complaint which contains a notice to
defend. That is not the situation at bar.

                                          - 12 -
J-A18030-18


            with discovery orders for [Gleit’s] benefit in executing
            a final judgment. . . . [Contemnor Nguyen] may also
            relieve herself of the sanction imposed by complying
            with the order to respond to the requested discovery,
            and thus purge the contempt.

Gleit, 3061 EDA 2013, at 9.

...

      In other words, the primary purpose of Judge Maier’s contempt
      order was to assist Attorney Gleit in recovering $77,734.46, the
      merits judgment from the underlying action for unpaid legal
      services. Indeed, this purpose is clear because Judge Maier
      state[d] that “what I am going to do is issue a sanction and the
      sanctions will come probably somewhere in the amount of the
      judgment” in the underlying merits matter. Because the primary
      purpose of Judge Maier’s October 24, 2013 order was fulfilled, the
      trial court properly determined that the $509.000 contempt
      judgment was satisfied.

Trial Court Opinion, at 6-7, 8-10, 11-13.

      Our review of the record, party briefs, and pertinent authority confirms

that the trial court’s opinion comprehensively discusses and properly disposes

of all questions presented. Specifically, we agree with the court’s observation

that without an underlying judicial determination that Nguyen was in

noncompliance with Judge Maier's contempt order for a specified number of

days there was no “judgment” for the prothonotary to enter in the judgment

index pursuant to Rule 3021. Rule 3021 sets forth the circumstances under

which a prothonotary may perform the ministerial act of indexing a judgment,

and nothing in the rule confers upon the prothonotary the power to assess

liability and enter judgment on praecipe of a party where the court has not

first specifically granted or denied relief on the matter in question.



                                     - 13 -
J-A18030-18



     Moreover, we discern no abuse of discretion in the trial court’s

determination that the primary purpose of Judge Maier’s contempt order was

to motivate Contemnor Nguyen to provide discovery that would enable

Attorney Gleit to collect on the underlying judgment for $77,734.46 for legal

services rendered. Excerpts taken from Judge Maier’s comments during the

contempt hearing reveal he viewed the prospective contempt payments as

providing an alternate means by which to secure the underlying judgment

amount of $77,734.46 for Attorney Gleit, an amount Attorney Gleit eventually

received.   We also understand the trial court’s decision in this respect as

reasonably grounded in equitable considerations that Attorney Gleit not

receive an inexplicable windfall of $509,000.00 on an underlying matter

involving considerably less money.

     Accordingly, finding no abuse of discretion in the court’s orders voiding

and vacating the contempt judgment and striking and setting aside the writs

of execution against Contemnor Nguyen and Terre Tenant Nguyen, we affirm.

     Order affirmed.

 Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/18




                                     - 14 -